Citation Nr: 0710214	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-34 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for a right ear 
disorder, including a ruptured eardrum and otitis media.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to June 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June and October 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

In August 2004, the veteran testified before a Decision 
Review Officer (DRO) at the RO.  A transcript of that hearing 
is of record.  

In July 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC to 
afford the veteran a VA examination and address due process 
concerns.  Those actions completed, the matter has been 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The preponderance of evidence demonstrates that the 
veteran's current tinnitus did not have its onset during 
active service and is not etiologically related to his active 
service.  

2.  The preponderance of evidence demonstrates that the 
veteran's current bilateral hearing loss did not have its 
onset during active service or within one year of separation 
from active service, and is not etiologically related to his 
active service.  

3.  The veteran does not have a right ear disorder, to 
include a ruptured ear drum and otitis media.  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

2.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

3.  The criteria for entitlement to service connection for a 
right ear disorder, to include a ruptured ear drum and otitis 
media, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied the duty to notify by means of letters from the 
RO to the veteran dated in December 2001 and July 2006.  The 
December 2001 letter informed the veteran of the requirements 
of a successful service connection claim, and of his and VA's 
respective duties in obtaining evidence.  He was asked to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  The content and timing of this 
Decembre 2001 notice complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The July 2006 
letter provided the veteran with notice as to the assignment 
of disability ratings and effective dates.  The defect in 
timing of notice as to assignment of disability ratings and 
effective dates cannot result in prejudice to the veteran.  
In this regard, the Board is denying his claims, thus 
rendering moot any questions regarding these downstream 
elements.  

Service medical records are associated with the claims file, 
as are records and reports from VA and non-VA health 
treatment providers.  The veteran sought VA assistance in 
obtaining records from the Tacoma General Hospital.  In 
December 2001, the RO received a reply to a records request, 
indicating that this institution was unable to locate medical 
records of the veteran.  The RO informed the veteran of this 
result in the June 2002 rating decision.  An appropriate VA 
examination was afforded the veteran in August 2006.

Therefore, the Board finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  


Service connection

The veteran contends that he suffers from tinnitus, hearing 
loss, and a right ear injury.  In a statement received by the 
RO in June 2002, the veteran asserted that his drill sergeant 
assaulted him in August 1971, injuring his right ear.  He 
also contends that this incident, as well as exposure to 
artillery noise during service, caused his tinnitus and 
current hearing loss.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  
In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service medical records show that the veteran was treated for 
a right ear ache in August 1971.  His external ear canal was 
red and he had an infected throat.  The stated impression was 
pharangitis and otitis media.  In February 1973, he again 
complained of a cough, sore throat, earache, and hot and cold 
spells.  The impression was a viral syndrome.  In March 1974, 
he complained of a sore throat, earaches, a cough, and 
headaches.  The impression was tonsillitis.  There are no 
notations indicating that any of these conditions was 
chronic.  

A May 1974 separation report of medical examination indicates 
that the veteran's ears were normal.  This report also 
contains audiologic test results.  Auditory threshold results 
showed that pure tone thresholds measured in the left ear and 
the right ear were 0 decibels at each of 500, 1000, 2000, 
3000, and 4000 Hertz.  

Post-service, the first evidence of the veteran's claimed 
disabilities is found in a September 1990 VA clinic note, 
indicating that the veteran was positive for tinnitus.  He 
also complained of loss of hearing and pain in both ears, as 
well as sore throat and a cough.  At this time, his right 
tympanic membrane was clear but his left tympanic membrane 
was bulging and red.  He was assessed with persistent otitis 
media.  A June 1999 VA clinic note reported the veteran's 
complaint of right ear pain.  

November 2001 records, from Thomas Firth, M.D., report that 
the veteran complained of ringing in his ears since July or 
August 2001, following exposure to loud noise at the airport 
incurred while he worked for a vending and food service 
company.  This report also contains the veteran's assertion 
that he had similar ringing 20 years earlier while in the 
military.  His eardrums were found to be normal.  

In a November 2001 record, Andrew Pedersen, M.D. assessed the 
veteran with tinnitus.  He recorded the veteran's report that 
he experienced ringing in his ears after leaving his recent 
job for the food service and vending company which included 
exposure to aircraft noise.  He also recorded the veteran's 
report that he had suffered ringing in the ears after 
exposure to artillery noise during service, but that the 
ringing had ceased after a day or so.  This record also 
states that the veteran had no history of ear infection or 
perforation.  Tympanic membranes were normal as were external 
auditory canals, which had mild osteomas bilaterally.  This 
physician also conducted audiometric tests and reported 
normal hearing out to 3000 Hertz, which then drops off out to 
8000 Hertz.  He opined that the veteran's tinnitus was 
probably related to recent work exposure to noise.  

Also of record is a January 2002 letter from Richard Hodgson, 
M.D., addressing the onset of the veteran's hearing loss, 
primarily with regard to the reported recent exposure to 
aircraft noise.  Dr. Hodgson stated that it was probable that 
the veteran's hearing loss had predated his employment with 
the vending company.  This physician reported that the 
veteran had worked in a cabinet factory from 1977 to 1979 and 
that this could have exposed him to injurious noise.  He also 
stated that the veteran's service in an artillery unit 
"would potentially cause hearing loss."  This physician 
further remarked that the veteran's hearing loss appeared to 
be characteristic of presbycusis, but of a greater degree 
than would be expected of a person the age of the veteran.  
He stated that the major cause, in his opinion, of "this 
portion" of the veteran's hearing loss was due to previous 
exposures, particularly the artillery.  He also stated that 
the major contributing cause of tinnitus was occupational 
noise exposure at a vending company.

A March 2003 letter from F. Owen Black, M.D., reports 
treatment of the veteran for right ear pain.  The veteran 
reported onset during service after being struck by a drill 
sergeant.  After examination of the veteran's ears, this 
physician stated that he could not find the cause of the 
veteran's right ear pain.  

In August 2006, the veteran underwent VA examination of his 
ears, including an audiology examination.  Both tympanic 
membranes were found to be intact and the external canals 
were clear.  The examiner also stated that there was no 
current evidence of otitis media.  This examination showed 
pure tone thresholds in the right ear at 500, 1000, 2000, 
3000, and 4000 Hertz of 10, 10, 5, 15, and 40 decibels, 
respectively.  Pure tone thresholds measured in the left ear 
at 500, 1000, 2000, 3000, and 4000 Hertz were 10, 10, 10, 15, 
and 40 decibels, respectively.  Speech audiometry revealed 
speech recognition ability of 100 percent in both ears.  Test 
results indicated moderate sensorineural loss at the higher 
frequencies.  

The VA examiner indicated that he had reviewed the veteran's 
claims file in conjunction with the examination.  He reported 
that the veteran's hearing was normal both upon entry into 
and separation from active service.  He recorded the 
veteran's complaint of exposure to noise as a cannon cocker 
and that his drill sergeant had boxed his ears, causing a 
traumatic perforation.  He also recorded the veteran's report 
that ringing in the ears began three years post service.  The 
examiner opined that the veteran's hearing loss was not 
contributed to by his service.  He also opined that it was 
less likely than not that his tinnitus was the result of 
acoustic trauma during service, as it did not manifest until 
three years after separation.  After physical examination, 
the examiner indicated that the veteran had no residual 
effects from any possible perforation caused by having his 
ears boxed during service.  

The Board acknowledges the veteran's statements that he 
believes his currently claimed disabilities had their onset 
during service or were caused by his active service.  
However, as a layperson, the veteran is not competent to 
provide an opinion as to the etiology of a medical condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2006).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  Id.  Thus, the veteran had normal hearing upon 
separation from active service, but does have a current 
bilateral hearing loss.  

The preponderance of the evidence shows that both the 
veteran's hearing loss and tinnitus did not manifest during 
service and are both etiologically unrelated to his service.  
Two private doctors have related the veteran's tinnitus to 
post-service occupational noise exposure.  The VA examiner in 
August 2006 also stated that the veteran's tinnitus was less 
likely than not related to in-service noise exposure.  There 
is no competent medical evidence of record relating the 
veteran's tinnitus to his active service.

The only competent evidence attributing the veteran's hearing 
loss to service is the January 2002 letter from Dr. Hodgson.  
For the reasons stated below, the Board finds the August 2006 
VA examination and opinion more probative on the matter of a 
nexus between the veteran's current hearing loss and his 
service.  

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one examiner's opinion over another 
depending on factors such as reasoning employed by the 
examiners and whether or not, and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Among the 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  It is within the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

Dr. Hodgson's opinion, to the extent that it relates the 
veteran's hearing loss to in-service artillery noise, is 
found to hold little probative value.  There is no indication 
that Dr. Hodgson reviewed the veteran's claims file prior to 
rendering his opinion, or for that matter, reviewed any 
objective history of medical treatment of the veteran.  In 
fact, he stated that he did not have any hearing tests from 
prior to the veteran's employment to review.  In contrast, 
the August 2006 VA examiner's opinion is afforded 
considerable probative value.  This examiner indicated that 
he had reviewed the veteran's claims file and discussed the 
relevant contents of his service medical records.  His 
opinion was stated in the language of certainty and 
probability.  The VA examiner provided a clear rationale for 
his opinion, citing the recent onset of the veteran's 
complaints of tinnitus and the normal hearing results during 
service.  Therefore, the Board finds that the preponderance 
of the medical evidence of record demonstrates that the 
veteran's current tinnitus and hearing loss are not 
etiologically related to his active service.  

With regard to the veteran's claim for a right ear injury, to 
include otitis media and a perforated tympanic membrane, all 
competent evidence of record shows that the veteran does not 
suffer from these conditions, or from any residuals of his 
alleged inservice injury to the right ear.  The August 2006 
examiner found no evidence of otitis media, a right tympanic 
membrane perforation or rupture, or any other residual of a 
right ear injury.  

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110.  
Hence, in the absence of proof of a present disability (and, 
if so, of a nexus between that disability and service), there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  

To the extent that the veteran seeks service connection for 
right ear pain, a symptom, such as pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Without pathology to which his reported right ear pain can be 
attributed, there is no basis to find a disability for which 
service connection may be granted.

In summary, the preponderance of the evidence of record 
demonstrates that the veteran's current tinnitus and hearing 
loss did not have their onset during service or within any 
applicable presumptive period and are not etiologically 
related to the veteran's active service.  Additionally, all 
competent evidence shows the veteran does not have a ruptured 
right eardrum, current chronic otitis media, or any residuals 
of a right ear injury.  For these reasons, the veteran's 
claims must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule as required by law and VA regulation.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2006).  


ORDER

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a right ear disorder, 
including a ruptured eardrum and otitis media, is denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


